Name: 2002/833/EC: Commission Decision of 22 October 2002 amending Decision 2000/672/EC laying down special conditions governing imports of fishery products originating in Venezuela (Text with EEA relevance) (notified under document number C(2002) 3902)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  America;  trade policy;  international trade;  tariff policy;  fisheries
 Date Published: 2002-10-23

 Avis juridique important|32002D08332002/833/EC: Commission Decision of 22 October 2002 amending Decision 2000/672/EC laying down special conditions governing imports of fishery products originating in Venezuela (Text with EEA relevance) (notified under document number C(2002) 3902) Official Journal L 285 , 23/10/2002 P. 0022 - 0025Commission Decisionof 22 October 2002amending Decision 2000/672/EC laying down special conditions governing imports of fishery products originating in Venezuela(notified under document number C(2002) 3902)(Text with EEA relevance)(2002/833/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11(5) thereof,Whereas:(1) Commission Decision 2000/672/EC of 20 October 2000 laying down special conditions governing imports of fishery products originating in Venezuela(3), states that the "Servicio Autonomo de Recursos Pesqueros (SARPA) of the Ministerio de Agricultura y Cria" is to be the competent authority in Venezuela for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.(2) Following a restructuring of the Venezuelan administration, the competent authority for issuing health certificates for fishery products has changed to the "Instituto Nacional de la Pesca y Acuacultura (INAPESCA)". This new authority is capable of effectively verifying the application of the laws in force.(3) Decision 2000/672/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2000/672/EC is modified as follows:1. Article 1 is replaced by the following: "Article 1The 'Instituto Nacional de la Pesca y Acuacultura (Inapesca)' shall be the competent authority in Venezuela for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC."2. In Article 3, paragraph 2 is replaced by the following: "2. Certificates must bear the name, capacity and signature of the representative of the Inapesca and the latter's official stamp in a colour different from that of other endorsements".3. Annex A is replaced by the Annex to this Decision.Article 2This Decision shall apply from 7 December 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 22 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 280, 4.11.2000, p. 46.ANNEX"ANNEX A>PIC FILE= "L_2002285EN.002403.TIF">>PIC FILE= "L_2002285EN.002501.TIF">"